                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
1                                                              EASTERN DISTRICT OF WASHINGTON




2                                                               Aug 26, 2019
                                                                    SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     RECHAEL DRIVER,                            No. 2:17-cv-00303-SMJ
5
                              Plaintiff,        ORDER ENFORCING SANCTION
6                                               FOR DEFENDANTS’ FAILURE
                 v.                             TO OBEY SCHEDULING ORDER
7
     COURTYARD SPOKANE
8    DOWNTOWN AT THE
     CONVENTION CENTER, an unknown
9    business entity; COURTYARD
     MANAGEMENT CORPORATION, a
10   Delaware corporation; MARCOURT
     INVESTMENTS INCORPORATED, a
11   Maryland corporation; and DOES 1–50,

12                            Defendants.

13
           At the pretrial conference held on August 20, 2019, the Court granted
14
     Plaintiff Rechael Driver’s request for clarification and ruled Defendants Courtyard
15
     Spokane Downtown at the Convention Center, Courtyard Management
16
     Corporation, and Marcourt Investments Incorporated (the “Hotel Defendants”) are
17
     precluded from presenting an “empty chair” defense at trial. ECF No. 384 at 1. This
18
     Order memorializes and supplements the Court’s oral ruling.
19
           The Hotel Defendants pleaded the affirmative defense that (1) “Plaintiff’s
20
     damages, if any, were caused or contributed to by Co-Defendants [Jason] Pedigo

     ORDER ENFORCING SANCTION FOR DEFENDANTS’ FAILURE TO OBEY
     SCHEDULING ORDER - 1
1    and Clarkson-Davis. Therefore, any award made in favor of Plaintiff in this case

2    must be reduced by an amount equal to the percentage of fault of others in causing

3    or contributing the damages alleged in the Complaint”’ and (2) “Plaintiff’s

4    damages, if any, were caused or contributed to by Co-Defendant Pedigo’s criminal

5    conduct.” ECF No. 33 at 10.

6          The Court issued its Scheduling Order on March 27, 2018. ECF No. 83. In it,

7    the Court ordered, “[e]ach party shall file and serve a notice no later than one week

8    after the discovery cut-off indicating which previously-plead claims and/or

9    affirmative defenses will be adjudicated at trial.” Id. at 5.

10         The Court issued an Amended Scheduling Order on October 23, 2018. ECF

11   No. 138. The Court continued trial and extended remaining pretrial deadlines. Id. at

12   2–3. The Court reset the discovery cutoff to April 16, 2019 and reminded the parties

13   to file their “Notice of To-Be-Adjudicated Claims and Affirmative Defenses” no

14   later than “1 Week After Discovery Cutoff,” or by April 23, 2019. Id. at 2. The

15   Court expressly declared, “[a]ll other . . . procedures set forth in the Court’s March

16   27, 2018 Scheduling Order, ECF No. 83, remain unchanged.” Id.

17         The Hotel Defendants’ did not file a notice of their to-be-adjudicated

18   affirmative defenses by April 23, 2019, or at any other time. Nor did they seek leave

19   to extend their deadline for doing so. The Hotel Defendants have repeatedly failed

20   to comply with the Court’s deadlines and procedures on other occasions. See, e.g.,


     ORDER ENFORCING SANCTION FOR DEFENDANTS’ FAILURE TO OBEY
     SCHEDULING ORDER - 2
1    ECF Nos. 134, 201, 212, 222, 223, 282, 283, 289, 353.

2          Plaintiff moved to preclude the Hotel Defendants from presenting their

3    affirmative defenses, arguing “they should be precluded from doing so due to their

4    failure to again follow this Court’s Scheduling Order.” ECF No. 301 at 5. The Hotel

5    Defendants responded, acknowledging Plaintiff’s motion would, if granted, extend

6    to “evidence regarding the empty chair defense.” ECF No. 324 at 7.

7          The Court issued its Order Ruling on Motions in Limine on July 3, 2019. ECF

8    No. 379. In it, the Court granted Plaintiff’s motion and ruled, “Defendants may not

9    seek adjudication or determination of any affirmative defenses, although they may

10   certainly undermine Plaintiff’s ability to meet her burden of proof.” Id. at 3 (citing

11   Fed. R. Civ. P. 16(f), 37(b)(2)(A)(ii)). The Hotel Defendants did not move for

12   reconsideration of this order and the July 17, 2019 deadline to do so has passed.1

13   See ECF No. 83 at 11.

14         Despite the Court’s earlier ruling, the Hotel Defendants nevertheless

15

16   1
       On August 23, 2019, the Hotel Defendants moved for reconsideration of the
     Court’s oral clarification provided on August 20, 2019. See ECF No. 387. This oral
17   clarification merely enforced the Court’s written order issued on July 3, 2019 and
     is not itself the proper subject of a motion for reconsideration. To the extent the
18   Hotel Defendants seek reconsideration of the written order, their motion is untimely
     and violates the Court’s deadlines and procedures. See ECF No. 83 at 11 (“[A]ny
19   Motion to Reconsider shall be filed no later than fourteen (14) days after the filing
     date of the Order which is the subject of the motion . . . . Counsel shall follow Civil
20   Rule 7(h) of the Local Rules for the United States District Court for the Western
     District of Washington.” (emphasis omitted)). The motion is denied.

     ORDER ENFORCING SANCTION FOR DEFENDANTS’ FAILURE TO OBEY
     SCHEDULING ORDER - 3
1    attempted to advance the empty chair defense in their list of witnesses, exhibits, and

2    deposition designations. See ECF No. 323 at 6–7, 9; ECF No. 326 at 2, 5–6; ECF

3    No. 375 at 11–12, 15–17. Plaintiff sought clarification on whether the Court’s prior

4    order encompasses the empty chair defense. ECF No. 382 at 2–3. The Hotel

5    Defendants similarly sought clarification on whether former Defendants Pedigo and

6    Clarkson-Davis will appear on the verdict form. ECF No. 383 at 14.

7          The empty chair defense is no different than a nonparty’s comparative fault,

8    which is an affirmative defense under Washington law. See Wash. Rev. Code

9    § 4.22.070(1); Wash. Super. Ct. Civ. R. 12(i); 6 Wash. State Supreme Court Comm.

10   on Jury Instructions, Washington Practice Series: Washington Pattern Jury

11   Instructions—Civil WPI 21.10 & note, cmt. (7th ed. 2019 update). Regardless of

12   what the Court’s pre-July 3, 2019 orders may have said, it should have been clear

13   to the Hotel Defendants that they are now precluded from advancing the empty chair

14   defense and the jury will not consider any nonparty’s comparative fault.

15         Accordingly, IT IS HEREBY ORDERED:

16         1.     At trial, the Hotel Defendants may not present evidence on, or seek

17                adjudication or determination of, any affirmative defenses, including

18                but not limited to the affirmative defense of a nonparty’s comparative

19                fault, also known as the “empty chair” defense.

20         2.     Former Defendants Pedigo and Clarkson-Davis shall not appear on the


     ORDER ENFORCING SANCTION FOR DEFENDANTS’ FAILURE TO OBEY
     SCHEDULING ORDER - 4
1                 verdict form.

2          3.     The Hotel Defendants’ Motion to Reconsider, ECF No. 387, is

3                 DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 26th day of August 2019.

7

8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20


     ORDER ENFORCING SANCTION FOR DEFENDANTS’ FAILURE TO OBEY
     SCHEDULING ORDER - 5
